Citation Nr: 1502873	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  14-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1946 to August 1948 and from October 1950 to August 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's prostate cancer was not present during service or for many years thereafter, is not amongst the identified conditions associated with exposure to contaminated water at Camp Lejeune, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 1710(e), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 17.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
The Veteran was provided all required VCAA notice in a September 2010 letter, prior to the initial adjudication of the claim.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in December 2010.  As the examination included a review of the pertinent medical history, clinical findings, and a diagnosis, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.
II. Service Connection
The Veteran seeks service connection for prostate cancer and argues that his prostate cancer was caused by being exposed to contaminated water while stationed in Camp Lejeune, North Carolina, in 1950 and 1951.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim and the benefits sought on appeal will be denied. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran was diagnosed with prostate cancer in 2006, which he contends is due to exposure to contaminated water at Camp Lejeune, North Carolina.  Records indicate that the Veteran was stationed at Camp Lejeune during portions of 1950 and 1951.

Service treatment records do not show complaints, diagnosis, or treatment for prostate cancer during service.  There is no other record of the Veteran being diagnosed with or treated for prostate cancer for many years thereafter and the Veteran does not contend otherwise.

VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987, specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital. 

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. § 17.400.  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

However, prostate cancer is not a condition which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  Furthermore, while the Veteran has asserted that his prostate cancer was caused by exposure to contaminated water, he has not supplied any medical evidence that supports this assertion and the record likewise does not contain a medical opinion evidencing such a connection.  

The Veteran was afforded a VA examination to determine the etiology of his prostate cancer in December 2010.  The VA examiner reported that the Veteran was diagnosed with prostate cancer in 2006 through a biopsy.  At the time of the examination, the Veteran was under close observation and had not undergone chemotherapy, radiation, hormone treatment, or surgical intervention.  The VA examiner opined that the Veteran's prostate cancer was not caused by contaminated water and there was no medical evidence to relate the contaminated water with prostate cancer.

The Board has also considered the Veteran's lay statements.  While the Veteran, as a layperson, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his prostate cancer to exposure to contaminated water, he is not considered competent to address such a complex medical question.

The Veteran's prostate cancer did not manifest during service or for several decades thereafter.  There is no scientific or medical evidence or opinion of record linking it to the circumstances of his service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's prostate cancer or residuals thereof is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


